EXAMINER’S COMMENT, AMENDMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 10/21/2021 has been entered.
Applicant's response filed 10/21/2021, which amended claims 1 and 20, has been entered.  Claims 1, 4-7, 9-11 and 20 are pending.  Claims 2, 3, 8, 12-19 and 21 were previously cancelled.  Claims 1, 4-7, 9-11 and 20 have been examined on the merits in their full scope.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Ms. Meredith L. Stradley on 11/16/2021 (see attached interview summary).

The Application has been amended as follows: 

In the claims:

Claim 1 is amended to read:  
A method for diagnosing and treating gingivitis and/or periodontitis in a canine animal, comprising: 
Obtaining a first sample from a conscious canine animal; 
Determining the proportion of gram negative and gram positive bacteria in the first sample; 
When the first sample comprises a proportion of gram positive bacteria of greater than 0.3 and less than 0.5, 
Treating the canine animal for gingivitis and/or periodontitis by 
i) brushing the teeth of the animal 
ii) providing the animal with a professional dental cleaning and/or 
iii) providing the animal a foodstuff, supplement or chew, wherein the tooth brushing, dental cleaning, foodstuff, supplement or chew are capable of treating the gingivitis and/or periodontitis.



Claim 20 is amended to read:  
The method of claim 1, further comprising: 
Obtaining at least a second further sample from the canine animal; 
Determining the proportion of gram negative to gram positive bacteria in the further sample; and 
Repeating the treatment, sampling and determining steps until the proportion of the gram positive bacteria is not greater than 0.3

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Upon entry of the amendment and response filed on 10/21/2021, and the above Examiner’s amendment, the rejection of claims 1, 4-7, 9-11 and 20 under 35 U.S.C. § 103 as being unpatentable over Elliott et al. (Journal of Clinical Microbiology, Vol. 43, No. 11; 2005), taken in view of Riggio et al. (Veterinary Microbiology, Vol. 150, pp. 394-400; 2011), Sturgeon et al. (Veterinary Microbiology, Vol. 162, pp. 891-898; 11/20/2012), Sacks, M. (U.S. PGPUB 2013/0330681; 6/8/2012) and Simone et al. (U.S. Patent No. 5,407,661; 1995) has been withdrawn.
In view of the above claim amendments and prior art, Applicant provided arguments based upon Fig. 3 of the instant specification where Elliott, Riggio, Sturgeon, 
That is, Elliott, Riggio, Sturgeon, Sacks and Simone do not teach or suggest such a method where the diagnosis and treatment of gingivitis and periodontitis is based upon the proportion of gram positive bacteria relative to negative gram bacteria in a canine sample, where in the instant claims, the proportion of gram positive bacteria to gram negative bacteria is greater than 0.3 and less than 0.5.  Accordingly, the rejection under 35 U.S.C. § 103 as being unpatentable over Elliott, taken in view of Riggio, Sturgeon, Sacks and Simone, has been withdrawn.  
In view of the above, a further search of the prior art (via EAST, Google and STN database searches) did not provide further prior art that would supply the teachings within claims 1, 4-7, 9-11 and 20. 
Based on review of the art of record (i.e., Elliott, Riggio, Sturgeon, Sacks and Simone) and a further search of the prior art, claim 1 (and dependent claims 4-7, 9-11 and 20) are free of the prior art.
Claims 1, 4-7, 9-11 and 20 are directed to allowable methods.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CLAIMS ALLOWED
Claims 1, 4-7, 9-11 and 20 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631